Case 1:20-cr-00224-RBJ Document 13-11 Filed 10/27/20 USDC Colorado Page 1 of 1

October 12, 2020
Zachary Bierman

Friend & Manager at Omaha Steaks

To whom it may concern:

| am writing too tell you some of the many fine qualities of a Mr. Kole Milner, whom | have known for
the better part of over two years in time. In more ways than just simply a friend but also someone | have
been able to count on for advice, comfort, knowledge, and the overall enlightening of my total being.

| have had the grand opportunity to get to know Kole, and I can unequivocally say without a doubt you
are dealing with someone with above average integrity and moral character. Kole operates with the
upmost respect for everyone around him and never has a bad thing to say about anyone. Kole does a
great job bringing people together not just through his words but more importantly by his actions. Kole
has some of the best work ethic | have ever came across, you won’t find many people who are more
loyal and hardworking that Kole Milner.

On a personal level | say with the utmost esteem that | really do like and respect Kole. | have no doubts
that any possible short comings he may have had in his past will not hold his future back from being a
productive member of society. This world is much better off with Kole in it functioning in his day too day
with each and everyone of us, showing us by example what it means and looks like too be a god high
quality person.

| would personally put my name and reputation on the line vouching for Kole any day of the week
because | trust and respect him to constantly doing the right thing, not just for himself but the people
around him. | know that Kole has a very bright future and will be a contributing factor in making this
world a better place by his thoughts, words, actions, and deeds.

Thank you,

Zachary Bierman
